Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Status of the Claim
Claims 1, 8-10, 14-22, 24, 26-27 and 31-34 were previously pending and subject to a final office action mailed on December 3, 2021. Claims 1, 15-16, 27, 31 and 34 are amended, claims 2-13, 17-22, 24-26, 28-30 and 32-33 are left as previously presented, and claims 14 and 23 are canceled. Claims 1-13, 15-22 and 24-34 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed March 3, 2022 with respect to the 103 rejection has been fully considered and are persuasive.  The 35 USC 103 of claims 1, 8-10, 14-22, 24, 26-27 and 31-34 has been withdrawn.


Election/Restrictions
Claims 1, 8-10, 14-22, 24, 26-27 and 31-34 are allowable. Claims 2-7, 11-13, 25 and 28-30 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on June 11, 2021, is hereby withdrawn and claims 2-7, 11-13, 25 and 28-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes High et al. (U.S. Patent Application Publication No. 2017/0169385), Bell et al. (U.S. Patent Application Publication No. 2019/0205834), Rozell (U.S. Patent Application Publication No. 2011/0106583), Riel-Dalpe et al. (U.S. Patent Application Publication No. 2015/0262121), Ballenger (U.S. Patent Application 
The next closest prior art is “Online Food Delivery Services: Making Food delivery the New Normal” Published by Journal Marketing Advances and Practices in January 2019 discloses a method of delivering food orders to users. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-13, 15-22 and 24-34.
“determine, using the predictive model of the network computer system, metrics that represent a level of effort with respect to delivering a delivery order based on the order request to the delivery address, the metrics (i) being independent of a distance and time of travel from a location of the food preparation source to a site of the delivery address, (ii) being based, at least in part, on an amount of exertion that a deliverer is expected to expend to reach a drop-off location after arriving at the site of the delivery address, and (iii) being based, at least in part, on the historical data comprising the amount of effort previously expended to reach historical delivery locations”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628